Name: Commission Regulation (EEC) No 108/91 of 17 January 1991 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 15/ 121 . 1 . 91 Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 108/91 of 17 January 1991 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (l), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Article 9 (2) thereof, Having regard to Commission Regulation (EEC) No 3578/88 of 17 November 1988 laying down detailed rules for the application of the system for the automatic dismandement of negative monetary compensatory amounts (J), as last amended by Regulation (EEC) No 3219/90 (4), and in particular Article 7 thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1207/90 (*), as last amended by Regulation (EEC) No 19/91 (4); Whereas Commission Regulation (EEC) No 3153/85 (7), as last amended by Regulation (EEC) No 3672/89 (*), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 during the period 9 to 15 January 1991 for the pound sterling and the Greek drachma lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable to the United Kingdom and Greece, and to an adjustment of the agri ­ cultural conversion rate applicable to Greece in the pigmeat sector pursuant to Article 6a of Regulation (EEC) No 1677/85, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1207/90 is hereby amended as follows : 1 . The column headed 'United Kingdom' in parts 1 , 5 , 7 and 8 of Annex I is replaced by that in Annex I hereto . 2. The column headed 'Greece' in parts 1 , 3 , 4, 5, 6, 7 and 8 of Annex I is replaced by that in Annex I hereto . 3 . Annexes II and III A are replaced by Annexes II and III A hereto. Article 2 This Regulation shall enter into force on 21 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 January 1991 . For the Commission Ray MAC SHARRY Member of the Commission 1) OJ No L 164, 24. 6 . 1985 , p . 6 . 2) OJ No L 201 , 31 . 7 . 1990, p . 9 . 5) OJ No L 312, 18 . 11 . 1988 , p. 16 . 4) OJ No L 308, 8 . 11 . 1990, p . 21 . 5) OJ No L 122, 14 . 5 . 1990, p . 1 . 4) OJ No L 4, 7 . 1 . 1991 , p . 1 . 7) OJ No L 310, 21 . 11 . 1985, p. 4 . ') OJ No L 358 , 8 . 12 . 1989, p . 28 . 21 . 1 . 91No L 15/2 Official Journal of the European Communities ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative Germany Spam Denmark Italy France Greece Ireland Portugal CN code Tabe Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pu £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  1 000 kg  0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 1103 29 30 1,580 1,580 2,212 2,212 1,580 1,580 1,501 1,501 1,501 1,441 1,441 1,580 1,580 1,501 1,501 1,916 1,805 2,212 0,711 1,531 1,470 1,531 1,531 2,843 2,069 2,017 2,291 2,291 1,612 1,531 2,102 1,531 1,531 1,612 1,531 1,531 1,470 2 048,2 2 048,2 2 867,3 2 867,3 2 048,2 2 048,2 1 945,8 1 945,8 1 945,8 1 868,0 1 868,0 2 048,2 2 048,2 1 945,8 1 945,8 2 483,2 2 339,9 2 867,4 921,7 1 984,8 1 905,4 1 984,8 1 984,8 3 684,9 2 681,8 2 615,2 2 969,9 2 969,9 2 089,1 1 984,8 2 724,2 1 984,8 1 984,8 2 089,1 1 984,8 1 984,8 1 905,4 11-1 11-1 7285 7286 11-2 7287 11-1 11-1 7285 7286 21 . 1 . 91 Official Journal of the European Communities No L 15/3 Positive Negative Table Additionalcode Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal CN code Notes DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  1 000 kg  1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 110419 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 1,612 1,531 1,531 1,531 2,102 1,470 2,594 1,612 1,531 1,738 1,531 1,531 1,531 2,102 2,402 1,531 1,470 2,594 2,017 1,470 1,470 1,612 1,612 1,612 1,612 1,531 1,531 1,531 1,612 1,531 1,531 1,531 1,612 1,531 1,531 1,531 1,185 0,474 2,812 2,101 2,672 1,996 2,327 2,670 2,670 2 089,1 1 984,8 1 984,8 1 984,8 2 724,2 1 905,4 3 362,4 2 089,1 1 984,8 2 253,0 1 984,8 1 984,8 1 984,8 2 724,2 3 113,3 1 984,8 1 905,4 3 362,4 2 615,2 1 905,4 1 905,4 2 089,1 2 089,1 2 089,1 2 089,1 1 984,8 1 984,8 1 984,8 2 089,1 1 984,8 1 984,8 1 984,8 2 089,1 1 984,8 1 984,8 1 984,8 1 536,1 614,5 3 645,8 2 724,1 3 463,6 2 588,0 3 016,0 3 461,4 3 461.4 11-1 11-1 11-1 11-1 11-6 11-6 11-3 11-3 11-3 11-3 11-1 11-1 11-4 11-4 7285 7286 7285 7286 7158 7159 7290 7291 7290 7291 7285 7286 7294 7295 C) Official Journal of the European Communities 21 . 1 . 91No L 15/4 Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  1 000 kg  2,386 2,386 2,386 2,386 2,386 2,386 2,386 2,386 3,634 3,113 2,386 2,386 2,386 3,255 2,275 2,386 3 092,7 3 092,7 3 092,7 3 092,7 3 092,7 3 092,7 3 092,7 3 092,7 4 710,8 4 034,9 3 092,7 3 092,7 3 092,7 4 219,2 2 949,4 3 092,7 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 11-4 11-4 11-5 11-5 11-4 11-4 11-4 11-4 17-9 17-9 23-1 23-1 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 7294 7295 7296 7297 7294 7295 7294 7295 7318 7318 7622 7623 7624 7625 7541 7542 7543 7544 7545 7546 7547 7548 7549 7550 7551 7552 7626 7627 7628 7629 7630 0,653 1,352 0,653 1,352 0,653 1,398 0,653 1,398 3,160 845,9 1 752,2 845,9 1 752,2 845,9 1 812,7 845,9 1 812,7 4 096,3 /i\ C) (') C) o (2) (2) o o (2) o o o o (2) o o (2) o (2) (2) 0,190 245,8 5,975 11,949 7 335,9 14 671,7 0,983 1,967 1 207,4 2 414,8 10,433 20,865 0,190 6,165 12,139 0,190 1,173 2,157 0,190 10,623 12 809,8 25 619,6 245,8 7 581,7 14 917,5 245,8 1 453,2 2 660,6 245,8 13 055,6 21 . 1 . 91 Official Journal of the European Communities No L 15/5 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  1 000 kg  2309 10 13 2309 10 31 2309 10 33 7631 7624 7691 7541 7542 7543 7544 7545 7546 7547 7548 7549 7645 7646 7647 7648 7649 7650 7651 7652 7653 7624 7692 7541 7542 7543 7544 7545 7546 7547 7548 7549 7654 7655 7656 7657 7658 7659 7660 7661 7662 7624 7693 7541 7542 21,055 0,600 5,975 11,949 0,983 1,967 10,433 20,865 0,600 6,575 12,549 0,600 1,583 2,567 0,600 11,033 21,465 1,185 5,975 11,949 0,983 1,967 10,433 20,865 1,185 7,160 13,134 1,185 2,168 3,152 1,185 11,618 22,050 0,190 5,975 25 865,4 778,3 7 335,9 14 671,7 1 207,4 2 414,8 12 809,8 25 619,6 778,3 8 114,2 15 450,0 778,3 1 985,7 3 193,1 778,3 13 588,1 26 397,9 1 536,1 7 335,9 14 671,7 1 207,4 2 414,8 12 809,8 25 619,6 1 536,1 8 872,0 16 207,8 1 536,1 2 743,5 3 950,9 1 536,1 14 345,9 27 155,7 245,8 7 335,9 2309 10 51 2309 10 53 23-8 23-3 23-3 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-4 23-4 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-5 23-5 23-11 23-11 O O O (*&gt; C) O O O o o o o C) o o o (') o (2) o (') o o o C) C) (') o o (') C) (') C) C) (2) O O o (') 2309 90 31 2309 90 33 No L 15/6 Official Journal of the European Communities 21 . 1 . 91 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  1 000 kg  2309 90 33 2309 90 41 2309 90 43 O C) O O o C) o o o O C) o C) C) o o (') C) O o C) C) C) o C) o O o C) o (') C) (2) C) C) (') C) o C) C) o 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-6 23-6 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-1 ? 23-12 23-12 23-12 23-12 23-7 23-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7543 7544 7545 7546 7547 7548 7549 7663 7664 7665 7666 7667 7668 7669 7670 7671 7624 7694 7541 7542 7543 7544 7545 7546 7547 7548 7549 7672 7673 7674 7675 7676 7677 7678 7679 7680 7624 7695 7541 7542 7543 7544 7545 7546 7547 11,949 0,983 1,967 10,433 20,865 0,190 6,165 12,139 0,190 1,173 2,157 0,190 10,623 21,055 0,600 5,975 11,949 0,983 1,967 10,433 20,865 0,600 6,575 12,549 0,600 1,583 2,567 0,600 11,033 21,465 1,185 5,975 11,949 0,983 1,967 14 671,7 1 207,4 2 414,8 12 809,8 25 619,6 245,8 7 581,7 14 917,5 245,8 1 453,2 2 660,6 245,8 13 055,6 25 865,4 778,3 7 335,9 14 671,7 1 207,4 2 414,8 12 809,8 25 619,6 778,3 8 114,2 15 450,0 778,3 1 985,7 3 193,1 778,3 13 588,1 26 397,9 1 536,1 7 335,9 14 671,7 1 207,4 2 414,8 2309 90 51 2309 90 53 21 . 1 . 91 Official Journal of the European Communities No L 15/7 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc l \  1 00Q kg  2309 90 53 23-13 7548 o 10,433 12 809,8 23-13 7549 o 20,865 25 619,6 23-13 7681 o 1,185 1 536,1 23-13 7682 (') 7,160 8 872,0 23-13 7683 0 \ 13,134 16 207,8 23-13 7684 0 \ 1,185 1 536,1 23-13 7685 o 2,168 2 743,5 23-13 7686 0 3,152 3 950,9 23-13 7687 0 1,185 1 536,1 23-13 7688 (l) 11,618 14 345,9 23-13 7689 0 \ 22,050 27 155,7 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (*) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . v No L 15/8 Official Journal of the European Communities 21 . 1 . 91 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts \ l Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ I \  100 kg live weight  0102 90 10 l 0 5 646,8 0102 90 31 IlI (') 5 646,8 0102 90 33 Il\ o 5 646,8 0102 90 35 Il C) 5 646,8 0102 90 37 IIIl\ \ 5 646^8 \ IIII \  100 kg net weight  0201 10 10 IlIlIl\ I 10 728,9 I 0201 10 90 Il 10 728,9 0201 20 21 10 728,9 l 0201 20 29 Il 10 728,9 0201 20 31 Il\ Il 8 583,1 0201 20 39 8 583,1 0201 20 51 IIIIIl 12 874,7 0201 20 59 IIIl 12 874,7 l 0201 20 90 IIII I 8 583,1 l 0201 30 00 \ IIIl 14 681,7 0202 10 00 ||IIIl 9 543,1 0202 20 10 l .\II O \ 9 543,1 0202 20 30 02-1 7014 II 1 526,9 02-1 7018 1 526,9 02-1 7019 o 7 634,5 0202 20 50 02-1 7014 2 385,8 l 02-1 7018 II l 2 385,8 02-1 7019 o 11 928,9 0202 20 90 IIIl o \ 7 634,5 0202 30 10 IIII o 11 928,9 0202 30 50 IlII oo 11 928,9 \ 0202 30 90 02-2 7034 Il l 2 385,8 02-2 7038 0 11 928,9 \ 0206 10 95 II III 14 681,7 0206 29 91 IIIIIlI 11 928,9 0210 20 10 IIIl\ 8 583,1 0210 20 90 IlIIIl\ 12 253,6 0210 90 41 IIIIIl 12 253,6 0210 90 90 IIII 12 253,6 \ 1602 50 10 16-4 7330 II 12 253,6 \ 16-4 7331 Il 7 340,8 16-4 7332 Il 4 912,7 1602 90 61 16-4 7332 I l 4 912,7 l 21 . 1 . 91 Official Journal of the European Communities No L 15/9 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the motded Simmental breed, the Schwyz breed and the Friburg breed. (J) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competeniauthorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competeni authorities of the European Communities for frozen buffalo meat. (') Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the Europear Communities. 21 . 1 . 91No L 15 / 10 Official Journal of the European Communities PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Ut FF Dr £ Irl Esc  100 pieces  26,5 77,2 26,5  100 kg  0105 11 00 0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 1 1 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 115.0 187.1 177.4 126.5 184,9 144.6 164,4 179.1 180.7 198,0 220.2 267.3 297.0 253.4 277.1 264.2 164,4 179,1 180.7 198,0 267.3 297.0 253.4 277.1 264.2 487.1 197,0 150,0 103.8 271.2 254.7 461,4 103.8 379,4 217,8 21 . 1 . 91 Official Journal of the European Communities No L 15/ 11 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 150.0 103.8 289.1 135.5 243.9 461,4 103,8 582.0 487.1 326.7 304.8 290.6 150.0 103,8 415.7 271.2 401.8 254.7 381.1 461,4 103.8 487.1 197,0 150,0 103,8 271.2 254.7 461,4 103.8 379.4 217,8 150.0 103.8 289.1 135.5 243.9 ¢ 461,4 103,8 582.0 487.1 326.7 304.8 290.6 150,0 103,8 No L 15/ 12 Official Journal of the European Communities 21 . 1 . 91 Positive Negative Germany Spam Denmark Italy France Greece Ireland Portugal CN code Tabe Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  415.7 271,2 401.8 254.7 381,1 461,4 103.8 230,7  100 pieces  55,2 18,9  100 kg  0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 11 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 166.7 780,1 340,1 363,4 753,4 193.4 361,3 507,6 486.5 507.6 676.8 91,7 676,8 91,7 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324 21 . 1 . 91 Official Journal of the European Communities No L 15/ 13 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pea £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  a + e a + e 6 404,9 3 804,5 6 404,9 5,216 3,098 5,216 d+f d+f a+ c 3,098 a + c a + c a + c a + c a+c+f d+f d + f a+c 3 804,5 a + c a + c a + c a + c a + c + f 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 11 0402 21 17 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 02 0403 10 04 0403 10 06 0403 10 12 0403 10 14 0403 10 16 0403 10 22 0403 10 24 0403 10 26 0403 10 32 0403 10 34 0403 10 36 0403 90 11 0403 90 13 04-1 04-3 04-3 04-3 04-3 04-4 04-4 04-2 04-6 04-6 04-6 04-6 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-5 04-5 04-5 04-5 04-6 04-6 04-6 04-6 7058 7059 7074 7079 7222 7089 7089 7744 7098 7099 7114 7224 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7093 7094 7097 7223 7098 7099 7114 7224 a+c a+c+f a + c a+ c a+c a+ c+ f a + c+f a+ c+ f a+c a+c a + c a+ c+ f a + c+f a + c+f 3,098 a + c a + c+f a+c a + c a + c a + c + f a + c + f a + c + f a + c a + c a + c a + c + f a + c + f a + c + f 3 804,5 5,216 3,098 6 404,9 3 804,5 a + c a + c No L 15/ 14 Official Journal of the European Communities 21 . 1 . 91 Positive Negative . Germany Nether ­ lands Spam United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 a+c d+f a + c + f a+c + f a+c a+c a + c a + c + f a+c + f a+c + f a+c a+c a+c a+c a+c a+c a+c+f a + c + f a + c + f a + c+f a+c+f a + c+f 4 710,8 a + c d+f a+c+f a+c+f a+c a+c a+c a + c+f a + c+ f a + c + f a+c a+c a+c a+ c a + c a + c a + c + f a + c+ f a+ c+ f a + c+ f a + c+f a+c+f 3,837 3,933 4,122 4,225 4,718 4,836 04-2 04-4 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 7744 7089 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7174 7178 7179 7189 7193 7194 7197 7198 7199 7214 7218 7219 7225 7280 7281 7226 7227 4 828,6 5 060,9 5 187,5 5 793,0 5 937,8 8,641 8,857 10 609,9 10 875,2 b x coef b x coef b x coef b b x coef 6,486 b x coef b x coef b x coef b b x coef 0406 10 10 7 963,8 21 . 1 . 91 Official Journal of the European Communities No L 15/ 15 Positive Negative Denmark France Greece Ireland CN code | Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Italy Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  9 093,0 5 475,1 7 124,7 2 488,7 3 619,9 9 093,0 7 124,7 3 619,9 9 093,0 12 329,6 3 269,9 4 796,0 6 978,6 8 275,9 3 269,9 4 796,0 6 978,6 6 978,6 8 275,9 8 275,9 8 607,3 7 124,7 7 963,8 9 093,0 5 475,1 7 124,7 10 642,4 10 642,4 7 124,7 10 642,4 0406 10 10 0406 10 90 0406 20 10 0406 20 90 0406 30 10 0406 30 31 0406 30 39 0406 30 90 0406 40 00 0406 90 11 0406 90 13 0406 90 15 0406 90 17 0406 90 19 0406 90 21 0406 90 23 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-11 04-11 04-12 04-12 04-12 04-12 04-12 04-12 04-13 04-13 04-13 04-13 04-13 04-13 04-13 04-14 04-14 04-15 04-15 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 7235 7236 7237 7238 7239 7235 7236 7237 7238 7235 7238 7239 7240 7241 7242 7243 7244 7245 7246 7247 7248 7250 7248 7250 7248 7249 7250 7251 7252 7254 7255 7,406 4,459 5,803 2,027 2,948 7,406 5,803 2,948 7,406 10,042 2,663 3,906 5,684 6,740 2,663 3,906 5,684 5,684 6,740 6,740 7,010 5,803 6,486 7,406 4,459 5,803 8,667 8,667 5,803 8,667 7,942 6,486 9 752,1 7 963,8 \ No L 15/ 16 Official Journal of the European Communities 21 . 1 . 91 Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland PortugalCN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Pta £DM F1 Bfrs/Lfrs Dkr Lit FF Dr £ In Esc  100 kg  0406 90 23 0406 90 25 9 093,0 5 475,1 7 124,7 7 963,8 9 093,0 5 475,1 7 124,7 7 963,8 9 093,0 5 475,1 7 124,7 0406 90 27 0406 90 29 7 963,8 9 093,0 5 475,1 7 124,7 0406 90 31 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 34-15 34-15 7256 7257 7258 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7254 7255 7256 7257 7,406 4,459 5,803 6,486 7,406 4,459 5,803 6,486 7,406 4,459 5,803 6,486 7,406 4,459 5,803 6,486 7,406 4,459 5,803 6,486 7,406 4,459 5,803 6,486 7,406 4,459 5,803 6,486 7,406 4,459 5,803 6,486 7,406 4,459 7 963,8 9 093,0 5 475,1 7 124,7 0406 90 33 0406 90 35 0406 90 37 7 963,8 9 093,0 5 475,1 7 124,7 7 963,8 9 093,0 5 475,1 7 124,7 7 963,8 9 093,0 5 475,1 7 124,7 7 963,8 9 093,0 5 475,1 0406 90 39 21 . 1 . 91 Official Journal of the European Communities No L 15/ 17 Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg £ Bfrs/LfrsDM F1 Pta Dkr Ut FF Dr £ Irl Esc  100 kg  5,803 7 124,7 6,486 7,406 4,459 5,803 7 963,8 9 093,0 5 475,1 7 124,7 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 7258 7253 7254 7255 7256 7257 7258 7226 7227 7228 7229 7230 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 10,042 6,486 7,406 4,459 5,803 6,486 7,406 4,459 5,803 6,486 7,406 4,459 5,803 6,486 7,406 4,459 5,803 6,486 7,406 4,459 5,803 6,486 7,406 4,459 5,803 12 329,6 7 963,8 9 093,0 5 475,1 7 124,7 7 963,8 9 093,0 5 475,1 7 124,7 7 963,8 9 093,0 5 475,1 7 124,7 7 963,8 9 093,0 5 475,1 7 124,7 7 963,8 9 093,0 5 475,1 7 124,7 7 963,8 9 093,0 5 475,1 7 124,7 6,486 7,406 4,459 7 963,8 9 093,0 5 475,1 No L 15/ 18 Official Journal of the European Communities 21 . 1 . 91 Positive Negative Germany Nether ­ lands Spam United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  0406 90 85 0406 90 89 5,803 7 124,7 0406 90 91 0406 90 93 0406 90 97 0406 90 99 2309 10 15 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7279 7253 7254 7255 7256 &gt;257 7258 7226 7231 7232 7226 7231 7232 7226 7228 7230 7232 7226 7228 7230 7232 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 6,486 7,406 4,459 5,803 2,027 2,948 2,027 2,948 7,406 5,803 2,948 7,406 5,803 2,948 0,597 1,195 1,792 2,240 2,509 2,689 0,098 0,197 0,295 0,369 0,413 0,443 1,043 2,087 3,130 3,912 4,382 4,695 0,597 1,195 1,792 2,240 2,509 7 963,8 9 093,0 5 475,1 7 124,7 2 488,7 3 619,9 2 488,7 3 619,9 9 093,0 7 124,7 3 619,9 9 093,0 7 124,7 3 619,9 733.6 1 467,2 2 200,8 2 751,0 3 081,1 3 301,1 120.7 241.5 362.2 452.8 507,1 543.3 1 281,0 2 562,0 3 842,9 4 803,7 5 380,1 5 764,4 733.6 1 467,2 2 200,8 2 751,0 3 081,1 2309 10 19 No L 15/ 1921 . 1 . 91 Official Journal of the European Communities Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Tabe Additionalcode Notes Belgium/ Luxem ­ bourg Dkr Lit £ Irl EscDM F1 Pta £ Bfrs/Lfrs FF Dr  100 kg  2309 10 19 2309 10 39 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 2,689 0,098 0,197 0,295 0,369 0,413 0,443 1,043 2,087 3,130 3,912 4,382 4,695 0,597 1,195 1,792 2,240 2,509 2,689 0,098 0,197 0,295 0,369 0,413 0,443 1,043 2,087 3,130 3,912 4,382 4,695 0,597 1,195 1,792 2,240 2,509 2,689 0,098 0,197 0,295 0,369 0,413 0,443 3 301,1 120.7 241.5 362.2 452.8 507.1 543.3 1 281,0 2 562,0 3 842,9 4 803,7 5 380,1 5 764,4 733.6 1 467,2 2 200,8 2 751,0 3 081,1 3 301,1 120.7 241.5 362.2 452.8 507.1 543.3 1 281,0 2 562,0 3 842,9 4 803,7 5 380,1 5 764,4 733.6 1 467,2 2 200,8 2 751,0 3 081,1 3 301,1 120.7 241,5 362.2 452.8 507,1 543.3 2309 10 59 No L 15/20 Official Journal of the European Communities 21 . 1 . 91 Positive Negauve Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg - 2309 10 59 2309 10 70 1,043 2,087 3,130 3,912 4,382 4,695 0,597 1,195 1,792 2,240 2,509 2,689 0,098 0,197 0,295 0,369 0,413 0,443 1,043 2,087 3,130 3,912 4,382 4,695 0,597 1,195 1,792 2,240 2,509 2,689 0,098 0,197 0,295 0,369 0,413 0,443 1,043 2,087 3,130 3,912 4,382 4,695 1 281,0 2 562,0 3 842,9 4 803,7 5 380,1 5 764,4 733.6 1 467,2 2 200,8 2 751,0 3 081,1 3 301,1 120.7 241.5 362.2 452.8 507.1 543.3 1 281,0 2 562,0 3 842,9 4 803,7 5 380,1 5 764,4 733.6 1 467,2 2 200,8 2 751,0 3 081,1 3 301,1 120.7 241,5 362.2 452.8 507,1 543.3 1 281,0 2 562,0 3 842,9 4 803,7 5 380,1 5 764,4 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 2309 90 35 21 . 1 . 91 Official Journal of the European Communities No L 15/21 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  2309 90 39 2309 90 49 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 0,597 1,195 1,792 2,240 2,509 2,689 0,098 0,197 0,295 0,369 0,413 0,443 1,043 2,087 3,130 3,912 4,382 4,695 0,597 1,195 1,792 2,240 2,509 2,689 0,098 0,197 0,295 0,369 0,413 0,443 1,043 2,087 3,130 3,912 4,382 4,695 0,597 1,195 1,792 2,240 2,509 2,689 0,098 733.6 1 467,2 2 200,8 2 751,0 3 081,1 3 301,1 120.7 241.5 362.2 452.8 507.1 543.3 1 281,0 2 562,0 3 842,9 4 803,7 5 380,1 5 764,4 733.6 1 467,2 2 200,8 2 751,0 3 081,1 3 301,1 120.7 241.5 362.2 452.8 507,1 543.3 1 281,0 2 562,0 3 842,9 4 803,7 5 380,1 5 764,4 733.6 1 467,2 2 200,8 2 751,0 3 081,1 3 301,1 120.7 2309 90 59 No L 15 /22 Official Journal of the European Communities 21 . 1 . 91 Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ire and Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  2309 90 59 2309 90 70 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 0,197 0,295 0,369 0,413 0,443 1,043 2,087 3,130 3,912 4,382 4,695 0,597 1,195 1,792 2,240 2,509 2,689 0,098 0,197 0,295 0,369 0,413 0,443 1,043 2,087 3,130 3,912 4,382 4,695 241.5 362.2 452,8 507.1 543.3 1 281,0 2 562,0 3 842,9 4 803,7 5 380,1 5 764,4 733.6 1 467,2 2 200,8 2 751,0 3 081,1 3 301,1 120.7 241,5 362.2 452.8 507,1 543.3 1 281,0 2 562,0 3 842,9 4 803,7 5 380,1 5 764,4  °/e milk fat/100 kg product  a b 0,096 0,106 118,4 129,9  % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  C 0,045 54,8  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  d 0,052 64,0 No L 15/2321 . 1 . 91 Official Journal of the European Communities I \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal II \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 1 Esc  »/o non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  e 0,004 5,0  °/o sucrose/100 kg product  f 0,006 7,3 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. No L 15/24 Official Journal of the European Communities 21 . 1 . 91 PART 6 SECTORWINE Monetary compensatory amounts I I II Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pia United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2204 21 25 22-5 7431 0 II 309,4 22-5 7432 o 309,4 l 22-5 7434 0 Il 13,3 22-5 7587 o ' 309,4 22-5 7588 C) 13,3 2204 21 29 22-6 7438 o Il 216,8 22-6 7439 0 Il 216,8 22-6 7441 o 13,3 22-6 7589 o Il 216,8 22-6 7590 o Il 13,3 2204 21 35 22-8 7449 o Il 309,4 22-8 7451 o Il 13,3 22-8 7591 o 309,4 22-8 7592 o 13,3 2204 21 39 22-9 7455 o 216,8 22-9 7457 o Il 13,3 22-9 7593 (2) Il 216,8 22-9 7594 O Il 13,3 2204 29 10 22-3 7426 C) 13,3 2204 29 25 22-11 7478 o Il 309,4 22-11 7479 o 309,4 22-11 7480 o 309,4 22-11 7481 o Il 309,4 22-11 7483 C) Il 13,3 22-11 7595 (2) Il 309,4 22-11 7596 o 13,3 2204 29 29 22-12 7487 o 216,8 22-12 7488 o Il 216,8 22-12 7490 o 13,3 22-12 7597 (2) 216,8 22-12 7598 O 13,3 2204 29 35 22-14 7498 o Il 309,4 I 22-14 7499 (2) Il 309,4 22-14 7518 C) l 13,3 22-14 7599 (2) I 309,4 No L 15/2521 . 1 . 91 Official Journal of the European Communities I I \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I I \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2204 29 35 22-14 7614 C) 13,3 2204 29 39 22-15 22-15 22-15 22-15 7524 7526 7618 7619 (2) o 0 o 216,8 13,3 216,8 13,3 (') % vol/hl (2) hi Official Journal of the European Communities 21 . 1 . 91No L 15/26 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bpurg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  ( l) C) C) C) o  100 kg of dry matter   °/o sucrose content and 100 kg net  1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 1702 90 30 1702 90 60 1702 90 71 1702 90 90 2106 90 30 2106 90 59 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 17-7 17-7 17-7 17-10 17-10 17-10 17-7 17-11 17-11 17-11 17-12 17-10 17-10 17-8 21-5 21-6 21-6 21-6 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 7340 7340 7340 7345 7346 7347 7340 7349 7350 7351 7353 7345 7346 7347 7419 7423 7424 7425 (J) O o 0,469 0,469 0,469 0,469 0,469 0,469 0,469 0,469 0,563 0,563 0,563 0,563 0,563 0,563 0,0056 0,0056 0,0056 0,563 0,0056 0,0056 0,0056 0,0056 0,0056 0,0056 0,0056 0,563 0,0056 0,0056 0,0056 607,5 607,5 607,5 607,5 607,5 607,5 607,5 607,5 729,2 729,2 729,2 729,2 729,2 729,2 7,292 7,292 7,292 729,2 7,292 7,292 7,292 7,292 7,292 7,292 7,292 729,2 7,292 7,292 7,292  100 kg of dry matter   °/o sucrose content and 100 kg net  y y 3 3 3 3 3 '  100 kg of dry matter  . % sucrose content and 100 kg net  o o o 21 . 1 . 91 Official Journal of the European Communities No L 15/27 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4. 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. O The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in the case of exports . No L 15/28 Official Journal of the European Communities 21 . 1 . 91 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative Denmark Ireland CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Italy France Greece Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  4,694 5,243 7,392 5 764,4 6 \20,2 9 076,7 714,6 950,6 1 440,0 5 764,4 6 420,2 9 076,7 714,6 950,6 1 440,0 1 468,2 1 468,2 1 612,1 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 80 1806 20 95 1806 31 00 1806 32 10 1806 32 90 1806 90 11 * * » * * * * 4-,bV4 5,243 7,392 7632 * 7632 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-2 18-1 18-4 18-5 18-5 18-4 * * * * * * * * * 7832 » 21 . 1 . 91 Official Journal of the European Communities No L 15/29 Positive Negative Germany Spain Denmark Italy France Ireland Portugal CN code Table Additionalcode Notes Nether ­ lands Unitecl Kingdom Belgium/ Luxem ­ bourg Greece DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  * * * 7632 » * » * * 18-1 18-1 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 1806 90 19 1806 90 31 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 10 1902 11 90 1902 19 11 1902 19 19 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 45 1905 90 55 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 * * * * * * » 7633 7634 * * * * * * * 6585 7585 6586 7586 * * 7001 7002 7003 7004 740,5 1 357,0 1 608,0 1 996,5 2 378,4 No L 15/30 Official Journal of the European Communities 21 . 1 . 91 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr Ireland £ Irl Portugal Esc \ II\ \ I  100 kg  2106 90 99 21-1 7635 l   21-1 7636 \   21-1 7637   ~ 21-1 7642 II   2905 44 11 Il   2905 44 19 \\ II   2905 44 91 II   2905 44 99 IlIl  \ 840,0 3505 10 10 IIIl   3505 10 90 \   3823 60 11 IlII\   3823 60 19 II   -  5 3823 60 91 II \ \ t   3823 60 99 IIIl  840,0  7001 Il    li 7002    Il 7003 \    Il 7004    II 7005    7006    7007    Il 7008 Il    II 7009 __ 691,5  II 7010    7011 Il\    || 7012 Il    II 7013 Il    II 7015 \    li 7016 li   &gt;  7017 Il    \\ 7020  807,0  7021 Il  964,5  li 7022 Il  1 102,3  II 7023 Il  \ 1 233,6  li 7024 Il !  1 417,3  li 7025  l ' 888,2  7026 __ 1 045,7  Il 7027 II .  1 183,5  li 7028 __ 1 314,8  Il 7029 __ 1 498,5  II 7030 Il  980,2  7031 liI -  1 137,7  7032 II  l 1 275,5  7033 II  1 406,8  , \\ 7035 \  I 1 079,8 21 . 1 . 91 Official Journal of the European Communities No L 15/31 - Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I ||\  100 kg   \\ 7036 liII  1 237,3  7037 IlIl  1 375,1  li 7040  2 421 ,J  7041 li  . 2 578,6  li 7042 \\  2 716,4  II 7043 li 2,301 2 847,7  li 7044 2,443 3 031,4  li 7045 IIIl  2 502,3  ¢ 7046  I 2 659,8  \\ 7047 Il  - i 2 797,6  li 7048 liIl 2,363 2 928,9  \\ 7049 liIl 2,505 3 112,6  || 7050  2 594,3  li 7051 \\Il  2 751,8 __ II 7052 2,334 2 889,6  II 7053 \\ 2,435 &gt; 3 020,9  Il 7055  2 693,9  7056 Il 2,304 2 851,4  7057 2,410 2 989,2 __ li 7060 3,521 4 323,3  II 7061 3,643 t 4 480,8  Il 7062 li 3,749 4 618,6  II 7063 3,850 4 749,9  7064 Il 3,992 4 933,6  7065 3,583 ! 4 404,5  7066 3,705 4 562,0  7067 Il 3,811 i 4 699,8  7068 II 3,912 4 831,1  7069 Il 4,054 1 5 014,8  7070 3,655 4 496,5  7071 I Il 3,777 4 654,0  l 7072 \ 3,883 t 4 791,8  I 7073 \ 3,984 4 923,1  I 7075 I 3,731 : 4 596,1  7076 \ 3,853 4 753,6  7077 I 3,959 ; 4 891,4  \ 7080 I 6,854 8 416,0  7081 I 6,976 8 573,5  7082 \ \ 7,082 8 711,3 ,  7083 I 7,183 : 8 842,6  7084 \ \ 7,325 9 026,3  7085 I l 6,916 8 497,2  7086 I \ 7,038 8 654,7 _ 7087 I l 7,144 8 792,5  7088 I 7,245 8 923,8 No L 15/32 Official Journal of the European Communities 21 . 1 . 91 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc  100 kg  8 589,2 8 746,7 8 884,5 8 688,8 8 846,3 720,2 903,9 670,1 801,4 985,1 6,988 7,110 7,216 7,064 7,186 7090 7091 7092 7095 7096 7100 7101 7102 7103 7104 7105 7106 7107 7108 7109 7110 7111 7112 7113 7115 7116 7117 7120 7121 7122 7123 7124 7125 7126 7127 7128 7129 7130 7131 7132 7133 7135 7136 7137 7140 7141 7142 7143 7144 7145 O 0) C) O O 0) C) C) C) C) o 0 C) o (') C) o o o o 0 o C) o (') o (l) (') (l) C) (l) 0 0 o o o o o 762,1 893,4 723,9 861,7 1 100,6 1 258,1 1 395,9 1 527,2 1 710,9 1 181,8 1 339,3 1 477,1 1 608,4 1 792,1 1 273,8 1 431,3 1 569,1 1 700,4 1 373,4 1 530,9 1 668,7 2 714,7 2 872,2 3 010,0 3 141,3 3 325,0 2 795,9 2,333 2,439 2,540 2,682 21 . 1 . 91 Official Journal of the European Communities No L 15/33 Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg F1 Bfrs/LfrsDM Pta £ Dkr Lt FF Dr £ Irl Esc  100 kg  7146 7147 7148 7149 7150 7151 7152 7153 7155 7156 7157 7160 7161 7162 7163 7164 7165 7166 7167 7168 7169 7170 7171 7172 7173 7175 7176 7177 7180 7181 7182 7183 7185 7186 7187 7188 7190 7191 7192 7195 7196 7200 7201 7202 7203 /1\ e&gt; o e&gt; o o o C) C) o o e&gt; o O o O e&gt; o o o o o o o o o 6 o (') C) o o C) C) o (') o (l) C) C) o 0) C) C) o 2,395 2,501 2,602 2,744 2,345 2,467 2,573 2,674 2.421 2,543 2,649 3,760 3,882 3,988 4,089 4,231 3,822 3,944 4,050 4,151 4,293 3,894 4,016 4,122 4,223 3,970 4.092 4,198 7.093 7,215 7,321 7.422 7,155 7,277 7,383 7,484 7,227 7,349 7,455 7,303 7,425 2 953,4 3 091,2 3 222,5 3 406,2 2 887,9 3 045,4 3 183,2 3 314,5 2 987,5 3 145,0 3 282,8 4 616,9 4 774,4 4 912,2 5 043,5 5 227,2 4 698,1 4 855,6 4 993,4 5 124,7 5 308,4 4 790,1 4 947,6 5 085,4 5 216,7 4 889,7 5 047,2 5 185,0 8 709,6 8 867,1 9 004,9 9 136,2 8 790,8 8 948,3 9 086,1 9 217,4 8 882,8 9 040,3 9 178,1 8 982,4 9 139,9 1 975,7 2 133,2 2 271,0 2 402,3 21 . 1 . 91No L 15/34 Official Journal of the European Communities \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ \  100 kg   l 7204 / »\  2 586,0  \ 7205 o  2 056,9  7206 (')  2 214,4  7207 0)  2 352,2  7208 0  2 483,5  Il 7209 o I  2 667,2  7210 0  2 148,9  7211 o  2 306,4  7212 C)  2 444,2  7213 (l)  2 575,5  7215 o  2 248,5  7216 C)  2 406,0  7217 (l)  2 543,8  7220 o \   ' 2 348,1  7221 C)  2 505,6  Il 7260 0) 3,811 4 680,0  Il 7261 C) 3,933 4 837,5  7262 o 4,039 4 975,3  7263 0 4,140 5 106,6  7264 (') 4,282 5 290,3  7265 0 3,873 4 761,2  7266 C) 3,995 4 918,7  Il 7267 o 4,101 5 056,5  Il 7268 (') 4,202 5 187,8  7269 C) 4,344 5 371,5  7270 o 3,945 4 853,2  7271 (l) \ 4,067 5 010,7  7272 C) 4,173 5 148,5  7273 (') 4,274 5 279,8  \ 7275 0) 4,021 4 952,8  7276 C) 4,143 5 110,3  l 7300 0)  2 630,9  7301 o  2 788,4  Il 7302 C) 2,375 2 926,2  7303 C) \ 2,476 3 057,5  Il 7304 C) 2,618 3 241,2  7305 C) \  2 712,1  7306 C) 2,331 2 869,6  7307 C) 2,437 3 007,4  Il 7308 0) - 2,538 3 138,7  \ 7309 C) 2,680 3 322,4  7310 C) 2,281 2 804,1  7311 o 2,403 2 961,6  7312 C) 2,509 3 099,4  7313 0 2,610 3 230,7 21 . 1 . 91 Official Journal of the European Communities No L 15/35 Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Bfrs/LfrsDM F1 Pta £ Dkr Lit FF Dr £ Irl Esc  100 kg  7315 7316 7317 7320 7321 7360 7361 7362 7363 7364 7365 7366 7367 7368 7369 7370 7371 7372 7373 7375 7376 7378 7400 7401 7402 7403 7404 7405 7406 7407 7408 7409 7410 7411 7412 7413 7415 7416 7417 7420 7421 7460 7461 7462 7463 O O C) O o o o 0) o o o o o (l) o o o o o o o o C) C) o C) C) C) (') o O C) C) C) o C) o (4) (') o o (') C) o o 2.357 2,479 2,585 2,435 2,557 4,130 4,252 4.358 4,459 4,601 4,192 4,314 4,420 4,521 4,663 4,264 4,386 4,492 4,593 4,340 4,462 4,418 2,677 2,799 2,905 3,006 3,148 2,739 2,861 2,967 3,068 3,210 2,811 2,933 3,039 3,140 2,887 3,009 3,115 2,965 3,087 4,402 4,524 4,630 4,731 2 903,7 3 061,2 3 199,0 3 003,3 3 160,8 5 071,5 5 229,0 5 366,8 5 498,1 5 681,8 5 152,7 5 310,2 5 448,0 5 579,3 5 763,0 5 244,7 5 402,2 5 540,0 5 671,3 5 344,3 5 501,8 5 443,9 3 279,5 3 437,0 3 574,8 3 706,1 3 889,8 3 360,7 3 518,2 3 656,0 3 787,3 3 971,0 3 452,7 3 610,2 3 748,0 3 879,3 3 552,3 3 709,8 3 847,6 3 651,9 3 809,4 ' 5 405,4 5 562,9 5 700,7 5 832,0 Official Journal of the European Communities 21 . 1 . 91No L 15/36 \ \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \  100 kg   I 7464 C) 4,873 6 015,7  \ 7465 (l) 4,464 5 486,6  \ 7466 C) 4,586 5 644,1  \ 7467 o 4,692 5781,9  7468 0 4,793 5 913,2  7470 C) 4,536 5 578,6  7471 0 4,658 5 736,1  \ 7472 C) 4,764 5 873,9  7475 C) 4,612 5 678,2  7476 C) 4,734 5 835,7  Il 7500 0) 3,095 3 791,1  \ 7501 C) 3,217 3 948,6  Il 7502 0 \ 3,323 4 086,4  7503 0) 3,424 4 217,7  7504 C) 3,566 4 401,4  Il 7505 C) 3,157 3 872,3  7506 C) 3,279 4 029,8  7507 0 3,385 4 167,6  7508 (') 3,486 4 298,9  Il 7509 C) 3,628 4 482,6  7510 0 3,229 3 964,3  Il 7511 0 3,351 4 121,8  7512 C) 3,457 4 259,6  I-I 7513 (l) \ 3,558 4 390,9  7515 o 3,305 4 063,9  7516 O 3,427 4 221,4  Il 7517 C) 3,533 4 359,2  7520 (') 3,383 4 163,5  7521 C) 3,505 4 321,0  \ 7560 (') 4,645 5 704,4  Il 7561 C) 4,955 6 092,4  7562 o 4,873 5 999,7  \ 7563 (l) 4,974 6 131,0  Il 7564 o 5,116 6 314,7  7565 C) 4,707 5 785,6  \ 7566 (l) 4,829 5 943,1  7567 O 4,935 6 080,9  \ 7568 C) \ 5,036 6 212,2  7570 (l) 4,779 5 877,6 .  7571 0 4,901 6 035,1  7572 C) 5,007 6 172,9  7575 (l) 4,855 5 977,2  7576 C) 4,977 6 134,7 - 7600 C) 4,659 5 720,6  \ 7601 0 4,781 5 878,1 21 . 1 . 91 ! Official Journal of the European Communities No L 15/37 I \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc l ||  100 kg   7602 4,887 6 015,9  7603 C) \ 4,988 6 147,2  7604 0 5,130 6 330,9  Il 7605 0 4,721 5 801,8  Il 7606 C) 4,843 5 959,3  Il 7607 0) 4,949 6 097,1  7608 O 5,050 6 228,4  Il 7609 0 5,192 6 412,1  7610 C) l 4,793 5 893,8  Il 7611 0 4,915 6 051,3  7612 0 \ 5,021 6 189,1  7613 0 5,122 6 320,4  7615 C) 4,869 5 993,4  Il 7616 0 4,991 6 150,9  7620 0 4,947 6 093,0  7700 0 5,371 6 595,0  Il 7701 /*\ 5,493 6 752,5  7702 O 5,599 6 890,3  7703 0 5,700 7 021,6  7705 C) \ 5,433 6 676,2  \ 7706 0 5,555 6 833,7  7707 (') 5,661 6 971,5  7708 C) 5,762 7 102,8  Il 7710 C) 5,505 6 768,2  7711 5,627 6 925,7  7712 (') 5,733 7 063,5  Il 7715 C) 5,581 6 867,8  7716 C) 5,703 7 025,3  \ 7720 0 5,022 6 166,2 - 7721 o 5,144 6 323,7 \ 7722 (l) 5,250 6 461,5  7723 0 5,351 6 592,8  7725 C) 5,084 6 247,4  7726 C) 5,206 6 404,9 l 7727 o 5,312 6 542,7  \ 7728 o 5,413 6 674,0  \ 7730 C) 5,156 6 339,4  \ 7731 C) 5,278 6 496,9  l 7732 C) 5,384 6 634,7 I 7735 o 5,232 6 439,0 \ 7736 0 5,354 6 596,5 I 7740 C) 6,457 7 928,0 7741 C) 6,579 8 085,5  I 7742 o 6,685 8 223,3  \ 7745 C) 6,519 8 009,2 No L 15/38 Official Journal of the European Communities 21 . 1 . 91 \ 1 ] Positive Negative CN code Table Additionalcode Germany Notes DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc l I  100 kg   I 7746 O 6,641 8 166,7  \ 7747 O 6,747 8 304,5  \ 7750 O 6,591 8 101,2  \ 7751 o 6,713 8 258,7  \ 7758 Il    \ 7759 Il    \ 7760 0) 7,892 9 689,8  7761 o 8,014 9 847,3  7762 o 8,120 9 985,1  \ 7765 0) 7,954 9 771,0  7766 C) 8,076 9 928,5  7768 III  1 179,4 '  Il 7769 Ill  1 336,9  7770 o 8,026 9 863,0  Il 7771 o 8,148 10 020,5  Il 7778 Ill  2 793,5  7779 2,382 2 951,0  Il 7780 o 9,326 11 451,6  7781 0) 9,448 11 609,1  7785 0) 9,388 11 532,8  Il 7786 0 9,510 11 690,3  7788 Ill 3,809 4 695,7  Il 7789 3,931 4 853,2  Il 7798 C)    7799 C)  823,5  7800 Ill 9,764 11 990,0  7801 9,886 12 147,5  7802 9,992 12 285,3  7805 III 9,826 12 071,2  7806 Ill 9,948 12 228,7  7807 Ill 10,054 12 366,5  7808 (')  1 473,0  ¢ Il 7809 (l)  1 630,5  7810 Ill 9,898 12 163,2  l 7811 10,020 12 320,7  Il 7818 o 2,499 3 087,1  7819 (') 2,621 3 244,6  7820 0) 10,003 12 283,6  7821 o 10,125 12 441,1  7822 o 10,231 12 578,9  7825 0) 10,065 12 364,8  7826 o 10,187 12 522,3  Il 7827 o 10,293 12 660,1  7828 0) 4,048 4 989,3  I 7829 o 4,170 5 146,8 21 . 1 . 91 Official Journal of the European Communities No L 15/39 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  7830 7831 7838 7840 7841 7842 7843 7844 7845 7846 7847 7848 7849 7850 7851 7852 7853 7855 7856 7857 7858 7859 7860 7861 7862 7863 7864 7865 7866 7867 7868 7869 7870 7871 7872 7873 7875 7876 7877 7878 7879 7900 7901 7902 7903 (') C) 0 C) C) (!) C) 0 o C) o C) C) C) C) (!) (!) C) (l) (?) o (!) i1) C) O C) (!) C) (') C) (') (') o (!) C) (*) 0) C) (l) C) (l) C) (l) o 10,137 10,259 4,099 12 456,8 12 614,3 5 052,4 744,8 882,6 1 013,9 1 197,6 826,0 963,8 1 095,1 1 278,8 760,5 918.0 1 055,8 1 187,1 860.1 1 017,6 1 155,4 959.7 1 117,2 978.8 1 136,3 1 274,1 1 405,4 1 589,1 1 060,0 1 217,5 1 355,3 1 486,6 1 670,3 1 152,0 1 309,5 1 447,3 1 578,6 1 251,6 1 409,1 1 546,9 1 351,2 1 508,7 1 370,3 1 527,8 1 665,6 1 796,9 No L 15/40 Official Journal of the European Communities 21 . 1 . 91 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  7904 7905 7906 7907 7908 7909 7910 7911 7912 7913 7915 7916 7917 7918 7919 7940 7941 7942 7943 7944 7945 7946 7947 7948 7949 7950 7951 7952 7953 7955 7956 7957 7958 7959 7960 7961 7962 7963 7964 7965 7966 7967 7968 7969 7970 1 980,6 1 451,5 1 609,0 1 746,8 1 878,1 2 061,8 1 543,5 1 701,0 1 838,8 1 970,1 1 643,1 1 800,6 1 938,4 1 742,7 1 900,2 1 957,5 2 115,0 2 252,8 2 384,1 2 567,8 2 038,7 2 196,2 2 334,0 2 465,3 2 649,0 2 130,7 2 288,2 2 426,0 2 557,3 2 230,3 2 387,8 2 525,6 2 329,9 2 487,4 2 838,4 2 995,9 3 133,7 3 265,0 3 448,7 2 919,6 3 077,1 3 214,9 3 346,2 3 529,9 3 011,6 2,312 2,434 2,540 2,641 2,783 2,374 2,496 2,602 2,703 2,845 2,446 21 . 1 . 91 Official Journal of the European Communities No L 15/41 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ \ \  100 kg  \ \  I 7971 o 2,568 3 169,1 \  \ 7972 o 2,674 \ \ 3 306,9  7973 o I 2,775 3 438,2  7975 (') 2,522 \ 3 111,2  II 7976 (') 2,644 3 268,7 .  I 7977 o 2,750 3 406,5  I 7978 o 2,600 l \ 3 210,8  I 7979 o 2,722 \ 3 368,3  \ 7980 o 3,587 4 404,5 .  \ 7981 C) 3,709 4 562,0  7982 (') 3,815 4 699,8  I 7983 (') 3,916 \ 4 831,1 ' . II 7984 0) 4,058 \ 5 014,8 \  Il 7985 0 3,649 4 485,7  l 7986 0 3,771 \ 4 643,2  \ 7987 C) 3,877 \ 4 781,0 \  I 7988 o 3,978 4 912,3  II 7990 O 3,721 4 577,7 l  I 7991 o 3,843 4 735,2  I 7992 O 3,949 4 873,0  \ 7995 0) 3,797 4 677,3  7996 0) 3,919 4 834,8 Amounts to be deducted _ 51xx 0,123 150,4  52xx 0,259 317,9  II 53xx 0,415 ¢ 508,7  II 54xx 0,574 703,2  Il 55xx l 0,818 1 002,8  II 56xx II 1,186 1 454,0  570x II 1,841 2 256,2  I 571x 1,841 2 256,2  572x 2,578 3 158,7  573x \ 2,578 3 158,7  \ 574x l 3,314 4 061,2  5750 \ 3,314 4 061,2  5751 I 3,314 , 4 061,2  . II 5760 \ 4,050 4 963,7  I 5761 l 4,050 4 963,7  5762 \ 4,050 4 963,7  l 5765 I 4,050 4 963,7  5766 \ 4,050 4 963,7  I 5770 I 4,050 4 963,7  5771 4,050 4 963,7 No L 15/42 Official Journal of the European Communities 21 . 1 . 91 Positive Negative - CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 1  100 kg   5780 Il 4,787 5 866,1  5781 Il 4,787 \ 5 866,1  5785 Il 4,787 5 866,1  Il 5786 Il 4,787 5 866,1  579x Il 0,123 \ 150,4  5808 II 0,123 150,4  » 5809 II\ 0,123 \ 150,4  Il 5818 II 0,123 150,4  Il 5819 Il 0,123 150,4  Il 582x II . 0,123 150,4  5830 II 0,123 150,4  5831 II 0,123 \ 150,4  5838 II 0,259 317,9  584x Il 0,259 \ 317,9  585x Il\ 0,259 317,9  586x Il 0,415 508,7  587x 0,415 508,7  590x 0,574 703,2  Il 591x 0,574 703,2  Il 594x 0,818 1 002,8  595x 0,818 1 002,8  596x I \ 1,186 1 454,0  II 597x \ 1,186 1 454,0  598x 1,841 2 256,2  599x \ 1,841 2 256,2 Amounts to be deducted __ 61xx I 0,107 130,6  Il 62xx Il 0,225 276,0  Il 63xx Il 0,360 441,6  64xx Il 0,498 610,4  65xx \ 0,710 870,5  \ 66xx 1,030 1 262,2  670x 1,598 1 958,5  \ 67 lx 1,598 1 958,5  672x 2,237 2 742,0  Il 673x \ 2,237 2 742,0  Il 674x \ 2,877 3 525,4  6750 2,877 3 525,4  6751 2,877 3 525,4  6760 3,516 4 308,8  6761 I ^ 3,516 4 308,8  6762 I 3,516 4 308,8  6765 l 3,516 4 308,8 21 . 1 . 91 Official Journal of the European Communities No L 15/43 Positive Negative Italy Greece Ireland Portugal CN code Tabe Additionalcode Notes Germany Nether ­ lands Spain United : Kingdom Belgium/ Luxem ­ bourg Denmark France DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  6766 6770 6771 6780 6781 6785 6786 679x 6808 6809 6818 6819 682x 6830 6831 6838 684x 685x 686x 687x 690x 691x 694x 695x 696x 697x 698x 699x 3,516 3,516 3,516 4,155 4,155 4 , 155 4,155 0,107 0,107 0,107 0,107 0,107 0,107 0,107 0,107 0,225 0,225 0,225 0,360 0,360 0,498 0,498 0,710 0,710 1,030 1,030 1,598 1,598 4 308,8 4 308,8 4 308,8 5 092,2 5 092,2 5 092,2 5 092,2 130,6 130,6 130,6 130,6 130,6 130,6 130,6 130,6 276,0 276,0 276,0 441,6 441,6 610,4 610.4 870.5 870,5 1 262,2 1 262,2 1 958,5 1 958,5 No L 15/44 Official Journal of the European Communities 21 . 1 . 91 (') If the {pods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invertsugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 122 , 14 . 5 . 1990, p. 48) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 °/o purity ; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. No L 15/4521 . 1 . 91 Official Journal of the European Communities ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal 1,191 0,973 __  Milk and milk products   1,042     1,191  0,979   Pigmeat -I -!-l -l I-I-I I-II-II-lI-I  Sugar   1,013    .  |-1 1,057  0,987   Cereals   1,013     1,057  0,983   Eggs and poultry and albumins   1,010     1,112     Wine  IlIlIl   1,022 il  .  Processed products (Regulation (EEC) No 3033/80): I \  to be applied to charges   1,042     1,191  0,979   to be applied to refunds : IlIll I IlIIIIIlII  cereals   1,013     1,057  0,983   milk   1,042     1,191  0,979   sugar   1,013     1,057  0,987   Jams and marmalades \ l Ill IIl I (Regulation (EEC) No 426/86)       -l -I -I -l -I  Olive oil sector -I No L 15/46 Official Journal of the European Communities 21 . 1 . 91 ANNEX III Adjustments to be made pursuant to Article 6 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance A Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85, monetary compensatory amounts fixed in advance from 21 January 1991 onwards are in the cases indicated below to be multiplied by the coefficients shown : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Greece Cereals Sugar Beef and veal Pigmeat Poultiymeat and eggs Milk and milk products Olive oil Wine 0,539511 0,539511 0,374612 0 0 0,374612 0 0 The beginning of the 1991 /92 marketing year for the sectors con ­ cerned